Exhibit 10(z)
POTASH CORPORATION OF SASKATCHEWAN INC.
AMENDMENT NO. 1 TO THE
PCS SUPPLEMENTAL RETIREMENT PLAN FOR U.S. EXECUTIVES
        The PCS Supplemental Retirement Plan for U.S. Executives, effective as
of January 1, 1999 (the “Plan”) is hereby amended, effective as of January 1,
2005, as follows:

1.   Section 2.1 of the Plan is hereby amended by adding, immediately after
subsection (k) thereof, a new subsection (l) to read as follows:

  “(l)    Separation from Service. The term “Separation from Service” or to
“Separate from Service” means any termination of employment with the Company and
all Related Organizations for any reason; provided, however, that no Separation
from Service is deemed to occur while the Executive is on military leave, sick
leave or other bona fide leave of absence that does not exceed six (6) months,
or if longer, the period during which the Executive’s right to reemployment with
the Company or Related Organizations is provided either by statute or by
contract. For purposes of determining whether a Separation from Service has
occurred, “Related Organizations” shall mean the Company and any entity whose
employees, together with the employees of the Company, are treated under Code
Section 414(b) or (c) as if employed by a single employer, except that in
applying Code section 1563(a)(1), (2), and (3) for purposes of Code section
414(b) or in applying Treas. Reg. §1.414(c)-2 for purposes of Code section
414(c), the language “at least 50 percent” shall be used instead of the language
“at least 80 percent” each place it appears in such Code and regulations
sections. Whenever the Plan refers to a termination of employment, such
reference shall mean “Separation from Service.” Whether the Executive has
incurred a Separation from Service shall be determined in accordance with the
409A Guidance.”

2.   Subsections (l), (m), (n), (o) and (p) of section 2.1 of the Plan are
hereby renumbered as subsections, respectively, (m), (n), (o), (p) and
(q) thereof.   3.   Section 2.1 of the Plan is hereby amended, by adding
immediately after subsection (q) thereof (i.e., the definition of “Related
Organization”), a new subsection (r) to read as follows:

  “(r)    Specified Employee. The term “Specified Employee” means a “specified
employee” within the meaning of the 409A Guidance and determined pursuant to the
identification methodology selected by the Committee from time to time.”

4.   Subsection (q) of Section 2.1 of the Plan (i.e., the definition of “Vesting
Service”) is hereby renumbered as subsection (s) thereof.   5.   Section 4.3 of
the Plan is hereby amended in its entirety to read as follows:

  “4.3    Timing and Manner of Payment

  (a)   In General. A Participant’s Benefit under section 4.2 shall be payable
in a lump sum amount as of the annuity starting date under the Pension Plan.
Notwithstanding the foregoing, if a Participant Separates from Service after
December 31, 2004, the Participant’s Benefit under this section 4.2 will be
distributed in a lump sum amount thirty (30) days after the Participant’s
Separation from Service, except as provided in section 4.3(c) or 5.2(b).

 



--------------------------------------------------------------------------------



 



  (b)   Delay for Specified Employees. If a Participant is a Specified Employee
on the date of his Separation from Service occurring after December 31, 2004,
payment of his vested Benefit will be made on the date that is six (6) months
after the Participant’s Separation from Service (unless the Participant dies
before such date, in which case the benefit will be paid in accordance with
section 5.2(b)). The lump sum payment shall include an “earnings adjustment” to
reflect the six-month delay described above. The appropriate earnings adjustment
shall be determined by the Committee.     (c)   Section 409A Distributions. If,
due to the application of the 409A Guidance, all or any portion of a
Participant’s benefit under this Plan becomes taxable to the Participant prior
to receipt, a Participant may apply to the Committee before a Change in Control,
or the trustee of the trust after a Change in Control, for a distribution of
that portion of his or her benefit that has become taxable pursuant to Code
Section 409A. Upon the approval of such an application, which approval shall not
be unreasonably withheld (and, after a Change in Control, shall be granted), the
Committee (or the trustee) shall distribute to the Participant immediately
available funds in an amount equal to the taxable portion of his or her benefit
(which amount shall not exceed the present value of the Participant’s benefit
under the Plan). If the application is approved, the distribution shall be made
within 90 days of the date when the Participant’s application is approved. Such
a distribution shall affect and reduce the benefits to be paid under this Plan.
    (e)   No Change in Payment Form and Time. A Participant may not defer
payment of any benefit to a later date and may not elect another form of
payment.”

6.   Section 5.1 of the Plan is hereby amended, in its entirety, to read as
follows:

  “5.1    Entitlement and Amount of the Death Benefit     (a)   Death before
January 1, 2005. If, before January 1, 2005, a Participant dies after vesting
under the Pension Plan but before the annuity starting date under the Pension
Plan, the Participant’s beneficiary under the Pension Plan shall be entitled to
a benefit equal to the lump sum Actuarial Equivalent of the excess of (1) over
(2) where—

  (1)   is the amount of the preretirement death benefit that would be payable
to the beneficiary under the terms of the Pension Plan determined on the basis
of the monthly amount described in section 4.2(a), and     (2)   is the amount
of the preretirement death benefit that is payable to the beneficiary under the
Pension Plan.

  (b)   Death after December 31, 2004. If, after December 31, 2004, a
Participant dies after vesting under the Plan but before the benefit is paid to
the Participant under the Plan, the Participant’s beneficiary (designated under
the Pension Plan) shall be entitled to a Preretirement Death Benefit equal to
the lump sum Actuarial Equivalent of the greater of (1) or (2) where—

  (1)   is the survivor benefit that would have been payable to a beneficiary
had the Participant died after commencing his benefit calculated pursuant to
section 4.2(a) and (b) in an Actuarially Equivalent joint and 50% survivor
annuity form of payment; and

 



--------------------------------------------------------------------------------



 



  (2)   is the survivor benefit that would have been payable to a beneficiary
had the Participant died after commencing his benefit calculated pursuant to
section 4.2(a) and (b) in an Actuarially Equivalent single life and ten
(10) year certain form of payment.”

7.   Section 5.2 of the Plan is hereby amended in its entirety to read as
follows:

  “5.2     Timing and Manner of Payment     (a)   Death before January 1, 2005.
A Participant’s Preretirement Death benefit described in section 5.1(a) shall be
payable as a lump sum amount as of the annuity starting date for the death
benefit that is payable under the Pension Plan.     (b)   Death after
December 31, 2004. A Participant’s Preretirement Death Benefit described in
section 5.1(b) shall be paid as a lump sum amount on the ninetieth (90th) day
after the Participant’s death.

The payment of the death benefit under this Article shall fully discharge the
Plan’s obligation under the Plan to all persons with respect to the
Participant’s benefit.”

8.   Section 9 of the Plan is hereby amended by adding immediately to the end
thereof a new paragraph to read as follows:

“In the event of the Plan termination, all benefits shall be distributed to the
Participants as otherwise provided in the Plan; provided, however, that the
Committee and the Board have reserved their right to accelerate payments of
benefits to the Participant to the extent that and in a manner permitted by the
409A Guidance.”

9.   In all other respects the Plan remains unchanged.       EXECUTED on this
24th day of December, 2008.

            POTASH CORPORATION OF SASKATCHEWAN INC.
      By:   /s/ Barbara Jane Irwin            

SIGNED SEALED AND DELIVERED in the presence of:

     
David R. Haverick
 
   
Name of Witness
   
 
   
/s/ David R. Haverick
 
   
Signature of Witness
   

 